Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 1-17, filed April 12, 2021 is acknowledged and has been entered.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon further consideration, Species II is being rejoined with Species I for prosecution on the merits. Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-20 are pending.  Claims 1-17 are under examination.

Priority
2.	The effective filing date of the application is March 28, 2019 which is the filing date of the instant application.  No benefit of domestic or foreign priority is claimed.

Specification
3.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with fluidicly” throughout the specification and the recited claims; “a SAW sensor with a functionalized detection lane in a handheld, portable assay (?)” in paragraph [0005] and throughout the specification; and “Notwithstanding, troponin I and troponin T has become the globally recognized standard biomarkers…” in paragraph [0004]. Applicant is advised to inspect all occurrences of errors and inexact terms throughout the specification.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is objected to in reciting, “fluidicly.” It should recite, “fluidically.”
Claim 1 is objected to in reciting, “removing fluid the at least one functionalized detection lane.” It should recite, “removing fluid from the at least one functionalized detection lane.” 
assay” because it is unclear how “assay” which is an investigative procedure, is a structural component of the SAW sensor. Does Applicant intend an assay device?  See also claims 3 and 16.
Claim 1 is indefinite in reciting, “SAW”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
	Claim 1 is vague and indefinite in reciting, “so that substantially only the specific antigen-antibody interaction remains in the at least one functionalized detection lane” because it is unclear as to whether structural components in the form of antigen-antibody complexes are what remains in the at least one functionalized detection lane since it is unclear how “antigen-antibody interaction” which appears to encompass a process can remain in the at least one functionalized detection lane after fluid is removed.  Additionally, it is further unclear how the antigen-antibody complexes remain as separated from the fluid when removed from the at least one functionalized detection lane, since they do not appear to be immobilized.  Specifically, “remain” as recited in claim 1, is a subjective term lacking a comparative basis for defining its metes and bounds.  See also claims 2 and 17.
Claim 1 is also vague and indefinite in reciting, “removing fluid from the at least one functionalized detection lane again.”  Same analogous comments and problems supra in the “washing” step apply to the instant removing step with respect to the antigen-antibody complexes or the “antigen-antibody interaction” in question.  See also claims 2 and 17. 
Claim 1 is further indefinite in reciting, “measuring concentration of the sample while the at least one functionalized detection lane is fluid free” because it is unclear 
Claim 1 is therefore vague and indefinite in being incomplete for omitting essential structural and functional cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  In this case, it is unclear what essential structural and functional cooperative relationships exist between the “antigen-antibody interaction” on the at least one functionalized detection lane and “a sample in a fluid” in the preamble, “the sample” which is fluidically disposed on the at least one functionalized detection lane, and “the sample” that is measured for concentration.  See also claims 2-8, 10-15, and 17.
Claim 2 is objected to in reciting, “fluidicly.” It should recite, “fluidically.”
Claim 2 is objected to in reciting, “removing fluid the at least one functionalized detection lane.” It should recite, “removing fluid from the at least one functionalized detection lane.” 
Claim 2 is further indefinite in reciting, “measuring concentration of the sample while the at least one functionalized detection lane is fluid free a second later time to establish whether the sample concentration is increasing or decreasing” because it is unclear how “a second sample” which is disposed in the at least one functionalized detection lane is the same component that is measured for concentration since sample 
Claim 3 is vague and indefinite in reciting, “the sample is cardiac troponin” because it is unclear how “the sample” as set forth in claim 1 is structurally the same component as cardiac troponin. Same analogous comments and problems in claim 1 with respect to the undefined structural relationships between “the sample” and “the antigen-antibody interactions” apply to claim 3 with respect to the cardiac troponin.  See also claims 4, 6-8 and 10-13, including with respect to additional tests for myocardial infarct, troponin C and I, creatine kinase (CK) and myoglobin (MB).
Claim 3 is indefinite in reciting, “operable without experienced technical training” because it is unclear what “experienced technical training” refers to or what relevancy it has with respect to the claimed device and method.  As recited, it appears to reference the SAR sensor.  Accordingly, it is unclear what is intended in reciting “experienced” because “experienced” is a subjective term lacking a comparative basis for defining its metes and bounds.
Claim 6 is vague and indefinite in reciting, “performing an additional test for myocardial infarction” because it fails to clearly define what the additional test is or what analyte test might be encompassed.  Specifically, "additional" is a subjective term lacking a comparative basis for defining its metes and bounds.  It is further unclear as to 
Claim 7 is vague and indefinite in reciting, “the additional test comprises performing a multiplexed measurement of multiple biomarkers” because it fails to clearly define what the “additional test” and “multiple biomarkers are” and what biomarkers might be encompassed.  Specifically, "additional" and “multiple (biomarkers)” are subjective terms lacking a comparative basis for defining their metes and bounds.  It is further unclear as to whether the additional multiple biomarkers are performed on the same SAW sensor and on the same sample simultaneously.  See also claims 10 and 11.
Claim 9 is confusing in reciting, “the additional test comprises performing an electrocardiogram (EKG) because it is unclear how EKG is performed on a sample using the claimed method, SAW sensor, and sensor system.  There does not appear to be a subject set forth in the claimed invention from whom an EKG can be performed. Accordingly, it is unclear how performing an EKG should be part of Applicant’s claimed invention.
Claim 12 is objected to in reciting, “SAW senor.” It should recite, “SAW sensor.”
Claim 13 is objected to in reciting, “SAW senor.” It should recite, “SAW sensor.”
Claim 13 is objected to in reciting, “while each of the functionalized detection lane is fluid free.” It should recite, “while each of the functionalized detection lanes is fluid free.”
Claim 14 is objected to in reciting, “2pg/ml to 24µg/ml.” It should recite, “2 pg/ml to 24 µg/ml.”

Claim 15 is objected to in reciting, “2pg/ml to 24µg/ml.” It should recite, “2 pg/ml to 24 µg/ml.”
Claim 15 is confusing in reciting, “a calibrated dynamic range of 2 pg/ml to 24 µg/ml of analyte” and “a calibrated dynamic range of 2 pg/ml to 24 µg/ml of troponin I” because it is unclear what component between the analyte and the troponin in the sample represents the calibrated dynamic range.” As recited, it appears that the functionalized detection lane is calibrated in a manner that the claimed sample to be measured for analyte would only contain troponin I within the dynamic range, absent other analytes or biomarkers in the sample. Please clarify.
Claim 16 is indefinite in reciting, “handheld, portable assay” because it is unclear how “assay” which is an investigative procedure, is a structural component of the SAW sensor.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in relation to claim 1, as being vague, indefinite, and confusing in being incomplete for omitting essential structural and functional cooperative relationships of elements and method steps, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  In this case, it is unclear what essential structural and functional relationships exist between all the recited device components and analytical elements in claim 16 in relation to the recited SAW sensor components 
Claim 17 is objected to in reciting, “fluidicly.” It should recite, “fluidically.”
Claim 17 is vague and indefinite in reciting, “so that substantially only the specific antigen-antibody interaction remains in the at least one functionalized detection lane” because it is unclear as to whether structural components in the form of antigen-antibody complexes are what remains in the at least one functionalized detection lane since it is unclear how “antigen-antibody interaction” which appears to encompass a process can remain in the at least one functionalized detection lane after fluid is removed.  Additionally, it is further unclear how the antigen-antibody complexes remain as separated from the fluid when removed from the at least one functionalized detection lane, since they do not appear to be immobilized.  Specifically, “remain” as recited in claim 17, is a subjective term lacking a comparative basis for defining its metes and bounds.  
Claim 17 is also vague and indefinite in reciting, “removing fluid from the at least one functionalized detection lane again.”  Same analogous comments and problems supra in the “washing” step apply to the instant removing step with respect to the antigen-antibody complexes or the “antigen-antibody interaction” in question. 
Claim 17 is further ambiguous in reciting, “removing fluid … until sufficient mass of the sample has been dispose … to produce a reliable reading” because “sufficient” and “reliable” are subjective terms lacking a comparative basis for defining its metes and bounds. Specifically "sufficient" with respect to mass and “reliable” with respect to 
Claim 17 is further indefinite in reciting, “measuring concentration of the sample while the at least one functionalized detection lane is fluid free” because it is unclear how “the sample” which is disposed in the at least one functionalized detection lane is the same component that is measured for concentration since sample volume or concentration appears to be a predetermined value.  Does Applicant perhaps intend, “measuring concentration of the antigen-antibody complexes or the ‘antigen-antibody interaction’ in question while the at least one functionalized detection lane is fluid free, which indicates the concentration of the antigen.”  Please clarify.  
Claim 17 is therefore vague and indefinite in being incomplete for omitting essential structural and functional cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  In this case, it is unclear what essential structural and functional cooperative relationships exist between the “antigen-antibody interaction” on the at least one functionalized detection lane and “a sample in a fluid” in the preamble, “the sample” which is fluidically disposed on the at least one functionalized detection lane, and “the sample” that is measured for concentration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
5.	Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer et al. (US 2011/0256640) in view of Battrell et al. (US 2012/0329142).
Dittmer et al. disclose a method of operating a hand-held portable surface acoustic wave (SAW) sensor to detect cardiac troponin I (cTnI) (biomarker) or at least two different troponins (multiple biomarkers) associated with myocardial infarct present in a fluid sample (Abstract; [0005, 0017, 0018, 0036, 0048]). The method comprises providing a SAW sensor with at least one functionalized detection lane (sensor surface) that is integrated into a cartridge and a sensor system; wherein the functionalized detection lane is maintained dry until the sample is fluidically disposed in the functionalized detection lane.  The detection lane or sensor surface is functionalized with polyclonal anti-Troponin I (anti-cTnI) antibody (Abstract; [0008, 0009, 0018, 0027, 0033, 0036, 0048, 0054]). The method comprises fluidically disposing the fluid sample 

Dittmer et al. differ from the instant invention in failing to teach washing the functionalized detection lane so that only immobilized antigen-antibody (Ag-Ab) complexes which resulted from Ag-Ab interaction will substantially remain on the at least one functionalized detection lane; and then removing the fluidic portion from the functionalized detection lane again.
	Battrell et al. disclose a portable handheld device comprising microfluidic cartridges having integrated therein biosensors with multiple functionalized detection lanes that allow simultaneous and/or sequential (i.e. second, repeat) multiplex detection and measurement of multiple biomarkers [0230]. The multiple detection lanes are functionalized with different predetermined antibodies immobilized onto the sensor surface (Abstract). Battrell et al. teach removing, via absorbent solid phase, the fluidic portion from the functionalized detection lanes to concentrate the sample so as to increase the specific antigen-antibody interaction probability; washing the functionalized detection lane with wash reagent so that only immobilized antigen-antibody (Ag-Ab) complexes which resulted from Ag-Ab interaction will substantially remain on the functionalized detection lanes; then removing, via elution reagent, the fluidic portion 
	As to claims 9, 14, and 15 which recites the sample reaction volume as having a concentration of 10 pg/ml or less during measurement; or each of the at least one functionalized detection lanes is calibrated at a dynamic range of 2 pg/ml to 24 µg/ml of sample reaction volume during fluid-free measurement; Battrell et al. teach sample reaction volumes in the functionalized detection lanes of 5 µL or less, which is encompassed within the recited ranges.  Accordingly, Battrell et al. show preforming the method with sufficient sample mass that achieves reliable target analyte measurement.  	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the removing fluid, washing, and removing fluid steps and multiple functional detection lanes in the biosensor method of Battrell into the SAW sensor having functionalized detection lanes for use in detecting analyte as taught by Dittmer because Battrell taught that the biosensor comprises a plurality of functional detection lanes that allow simultaneous multiplex immunological assay of a panel of multiple biomarkers. One of ordinary skill in the art at the time the invention was filed .

6.	Claim 9 is rejected under 35 U.S.C. 102(a)(x) as being anticipated by Dittmer et al. (US 2011/0256640) in view of Battrell et al. (US 2012/0329142) as applied to claims 1 and 6; and further in view of Goix et al. (US 20160091497).
Dittmer et al. and Battrell et al. are discussed supra. Dittmer et al. and Battrell et al. do not teach performing EKG.
	Goix et al. disclose performing highly sensitive biomarker panels for cardiovascular disease (CVD) including myocardial infarct (AMI) biomarkers.  The biomarkers comprise cardiac troponin I (cTnI), natriuretic peptides (BNP), and creatine kinase (CK-MB) (Abstract; [0373]). Goix et al. also teach additionally performing an electrocardiogram (EKG) in determining diagnosis of CVD and AMI [0518].
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform EKG as taught by Goix as an additional test for biomarkers of AMI as taught in the method of Dittmer as modified by Battrell because both of Goix and Battrell taught the significance of biomarker panel testing in increasing accuracy of diagnosis of CVD including AMI.
	
7.	No claims are allowed.

Remarks
8.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Larson et al. (US 2011/0053139) disclose detection of bioagents using shear horizontal (SH) surface acoustic wave (SAW) Biosensors (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



September 9, 2021